PER CURIAM.
Appellants were plaintiffs in a declaratory decree proceeding instituted under F.S. Chapter 87, F.S.A., seeking forfeiture of an executory contract under which appellants and appellees hold substantial property rights. Appellants were also defendants in a common law action brought by appellees to recover a money judgment for sums claimed to be due them under the contract for which forfeiture was sought in the action for declaratory relief. These suits were consolidated, tried without a jury, and disposed of in a single combined decree and judgment rendered by the trial court.
Appellants contend that the trial judge erred in refusing to declare a forfeiture by defendants of the contract in question; erred in his finding of the amount due ap-pellees under the contract; erred by awarding excessive attorney fees to appel-lees; and, erred in refusing to allow costs to appellants in either the chancery or common law action.
We have carefully examined the record on appeal and find that there is substantial evidence to support the findings of •fact as set forth in the decree appealed. Appellants having failed to clearly demonstrate an abuse of discretion by the trial judge, or that he applied to the facts an incorrect rule of law, the judgment and decree appealed are severally affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.